I think there was error in the disallowance of credit for the college tuition of the step-daughter, Virginia. This amounted to $375.00 and the correctness of the credit was conceded by the complainant's own testimony. As Mr. Justice BUFORD has pointed out, Mrs. Zetrouer was not suing her husband as Guardian but as an individual. The money recovered is being recovered as an individual recovery but will become a fund charged with a guardianship trust. The question is not dependent for its solution upon any power of the *Page 315 
guardian to bind the ward Virginia's estate. The wife certainly had the right to bind herself for her daughter's support and she admits herself that they agreed to have this item credited against her claim. The rights of the daughter against her guardian are not here involved.
BROWN, J., concurs.